Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Stephen J. Markman     Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                       Kurtis T. Wilder
                                                                                       Elizabeth T. Clement
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Kathryn L. Loomis



                                          JOHNSON v VANDERKOOI
                                          HARRISON v VANDERKOOI

             Docket Nos. 156057-156058. Argued on application for leave to appeal April 12, 2018.
       Decided July 30, 2018.

               Denishio Johnson filed an action in the Kent Circuit Court against the city of Grand
       Rapids (the City) and Captain Curtis VanderKooi and Officer Elliott Bargas of the Grand Rapids
       Police Department (GRPD). Johnson asserted claims under 42 USC 1981 and 42 USC 1983,
       alleging violations of his constitutional rights. The matter originated in 2011 when the GRPD
       investigated a complaint that a person, eventually identified as Johnson, was looking into
       vehicles in a parking lot. After GRPD officers stopped Johnson in the parking lot and were
       unable to confirm his identity or age, Bargas photographed and fingerprinted Johnson in
       accordance with the City’s photograph and print (P&P) procedure. VanderKooi, who arrived at
       the scene at some point during this process, approved of Bargas’s actions. The GRPD regularly
       used the P&P procedure for gathering identifying information about individuals during the
       course of a field interrogation or a stop if an officer deemed it appropriate based on the facts and
       circumstances of that incident. Johnson was ultimately released and was not charged with a
       crime. VanderKooi, Bargas, and the City moved separately for summary disposition. The court,
       George J. Quist, J., granted VanderKooi’s and Bargas’s motions for summary disposition of
       Johnson’s § 1981 and § 1983 claims and also granted the City’s motion for summary disposition,
       holding, in relevant part, that Johnson had failed to establish that the P&P procedure was
       unconstitutional on its face or as applied. Johnson appealed, and the Court of Appeals,
       BOONSTRA and O’BRIEN, JJ. (WILDER, P.J., not participating), affirmed. 319 Mich. App. 589
       (2017).

               Keyon Harrison brought a separate action in the Kent Circuit Court against VanderKooi
       and the City. Harrison asserted claims under 42 USC 1981, 42 USC 1983, and 42 USC 1988,
       alleging violations of his constitutional rights. The matter originated in 2012 after VanderKooi
       saw Harrison give someone a large model train engine. VanderKooi became suspicious and
       confronted Harrison after following him to a nearby park. Still suspicious after speaking with
       Harrison, VanderKooi asked another officer to come to the scene and photograph Harrison. An
       officer arrived and performed a P&P on Harrison. Harrison, too, was released and was not
       charged with a crime. VanderKooi and the City moved for summary disposition, which the
       court, George J. Quist, J., granted, holding, in relevant part, that Harrison had not shown that the
       P&P procedure was unconstitutional. Harrison appealed, and the Court of Appeals, BOONSTRA
and O’BRIEN, JJ. (WILDER, P.J., not participating), affirmed in an unpublished per curiam
opinion issued May 23, 2017 (Docket No. 330537).

       The reasoning of the Court of Appeals was the same in both cases with regard to
municipal liability: the City could not be held liable because neither Johnson nor Harrison had
demonstrated that any alleged constitutional violation resulted from a municipal policy or a
custom that was so persistent and widespread as to practically have the force of law. The Court
of Appeals did not decide whether the P&Ps in these cases violated Johnson’s or Harrison’s
Fourth Amendment right to be free from unreasonable searches and seizures. Johnson and
Harrison filed a joint application for leave to appeal in the Supreme Court. The Supreme Court
ordered and heard oral argument on whether to grant the application or take other action. 501
Mich. 954 (2018).

     In an opinion by Justice BERNSTEIN, joined by Justices MCCORMACK, VIVIANO, and
CLEMENT, the Supreme Court, in lieu of granting leave to appeal, held:

        A policy or custom that authorizes, but does not require, police officers to engage in
specific conduct may form the basis for municipal liability, and when an officer engages in the
specifically authorized conduct, the policy or custom itself is the moving force behind an alleged
constitutional injury arising from the officer’s actions. In these cases, the City conceded that
there exists a custom of performing a P&P during a field interrogation when an officer deems it
appropriate. Whether the GRPD’s custom of photographing and fingerprinting individuals as
part of field interrogations when there was no probable cause for an arrest had become an official
policy of the municipality presented a genuine issue of material fact when the City’s admissions,
the officers’ testimony, the GRPD manual, and other training materials were viewed in the light
most favorable to plaintiffs. Additionally, genuine issues of material fact remained concerning
causation and whether the policy or custom constituted the moving force behind the alleged
constitutional violations. Therefore, the Court of Appeals erred by affirming the trial court’s
orders granting summary disposition in favor of the City regarding municipal liability.
Accordingly, Part III of the Court of Appeals’ opinions in both cases was reversed, and the cases
were remanded to the Court of Appeals to determine whether the P&Ps at issue violated
Johnson’s and Harrison’s Fourth Amendment right to be free from unreasonable searches and
seizures.

        1. Establishing municipal liability under 42 USC 1983 requires proof that (1) a plaintiff’s
federal constitutional or statutory rights were violated and (2) the violation was caused by a
policy or custom of the municipality. A custom may be an accepted, though unwritten, practice
of executing governmental policy that is so permanent and well-settled as to have the force of
law. An official policy may consist of formal rules or understandings—often but not always
committed to writing—that are intended to, and do, establish fixed plans of action to be followed
under similar circumstances consistently and over time. A policy or custom that authorizes
municipal employees to perform their duties in a particular manner represents a deliberate
decision of the municipality, and an employee’s actions in the performance of his or her duties in
the manner authorized may be considered acts of the municipality. To survive a municipality’s
motion for summary disposition of a claim alleging municipal liability, a plaintiff must first
identify a policy or custom of the municipality and then point to facts in the record
demonstrating that implementation or execution of that policy or custom caused a violation of
the plaintiff’s federal constitutional or statutory rights. In this case, the City conceded that the
P&P procedure was a custom of the City, and record evidence supported a conclusion that the
P&P procedure was also an official policy. The P&P procedure was referenced in the GRPD
training manual, which stated that P&Ps were mandatory under some circumstances and that a
P&P was something to be included in a field interrogation report. P&P procedures were listed
under the heading “training considerations” and slides from a training presentation included one
slide showing a model field interrogation report with a photograph and a fingerprint card, as well
as slides describing hypothetical situations in which an officer performed a P&P on an individual
suspected of criminal activity but for which probable cause to arrest did not exist. The existence
of an official policy was further supported by the reasonable inference that public resources were
used both to develop the training materials and to train officers. Even without the City’s
concession, the evidence viewed in the light most favorable to Johnson and Harrison was
sufficient for reasonable minds to differ regarding the existence of an official policy or custom
authorizing the specific conduct that is alleged to be unconstitutional.

         2. A municipality’s liability for a municipal employee’s conduct requires that the policy
or custom under which the employee acted was the “moving force” behind the action that gave
rise to the alleged constitutional violation. Simply put, the policy or custom must be the cause of
the violation. When the action taken or directed by a municipality violates federal law, then the
municipal action is the moving force behind a plaintiff’s injury and the requirements of causation
are satisfied. A policy or custom that authorizes, but does not require, police officers to engage
in specific conduct may form the basis for municipal liability, and when an officer engages in the
specifically authorized conduct, the policy or custom itself is the moving force behind an alleged
constitutional injury arising from the officer’s actions. Traditional tort concepts of causation
apply to the analysis of causation in the context of municipal liability. To avoid summary
disposition, Johnson and Harrison had to demonstrate that reasonable minds could differ about
whether the P&P policy or custom was the moving force behind the alleged Fourth Amendment
violations. That is, plaintiffs had to point to facts from which a person could reasonably infer
that the municipality’s policy or custom was the cause in fact and the proximate cause of the
alleged constitutional violation. If a policy or custom authorizes, but does not necessarily
require, the use of a specific tactic and a police officer acts in accordance with that authorization,
then the policy or custom is the cause in fact and the proximate cause of a constitutional
violation arising from the use of that tactic. In this case, the municipality authorized the P&P
procedure and police officers exercised their discretion in performing P&Ps. It was reasonably
foreseeable that performing a P&P in accordance with the policy or custom in this case would
result in a Fourth Amendment violation, assuming that taking a person’s fingerprints or picture
without probable cause of criminal conduct is unconstitutional. The Court of Appeals
erroneously concluded that a municipality cannot be held liable unless its policy or custom
specifically directed its employees to violate a person’s constitutional rights. A municipality
may be liable for authorizing the conduct that violates a person’s constitutional rights; the
municipality need not specifically direct that its employees engage in that conduct.

        3. It was unnecessary to decide whether a § 1983 plaintiff must prove deliberate
indifference when alleging that the execution of a facially lawful policy or custom caused the
plaintiff’s injury. Rather, it was sufficient to state that a reviewing court must determine whether
the plaintiff claims that the alleged injury was caused by a municipal action that itself directed or
authorized the violation of a federally protected right or whether the plaintiff claims that a
municipality’s inaction or omission caused municipal employees to violate the plaintiff’s rights.
The majority agreed with the concurrence that if the theory of liability is premised on some
variant of the latter, then the plaintiff must also show deliberate indifference to prevail. When a
theory of liability is based on the absence of governmental action, it makes sense to more
critically scrutinize claims of governmental culpability for that absence. But the Supreme Court
has never explicitly required such critical scrutiny when the government specifically and
affirmatively authorized, but did not require, its employees to engage in allegedly unlawful
conduct. In this case, plaintiffs alleged that a municipal action authorized a deprivation of
federal rights. Thus, whether plaintiffs specifically claimed that the P&P policy was itself
facially unconstitutional was beside the point for the purposes of determining whether the Court
of Appeals erred.

      Part III of the Court of Appeals’ judgments reversed and cases remanded to the Court of
Appeals to determine whether the P&Ps at issue violated Johnson’s or Harrison’s Fourth
Amendment right to be free from unreasonable searches and seizures.

         Justice WILDER, joined by Chief Justice MARKMAN and Justice ZAHRA, concurred in the
result reached by the majority but wrote separately to provide guidance to future § 1983
plaintiffs and defendants about what they must demonstrate in order to prevail in a municipal
liability case, as well as to provide the clearest guidance possible to lower courts so that they
may fairly adjudicate such claims. Specifically, Justice WILDER agreed with the majority that
there was a genuine issue of material fact concerning the existence of a municipal policy or
custom and whether that policy or custom caused the alleged constitutional violations. A
municipality’s liability is limited to actions for which the municipality is actually responsible;
municipal liability cannot be premised on a respondeat superior theory. If a § 1983 plaintiff
alleges that a municipal policy or custom is facially unlawful, he or she need only show that the
policy existed and that its implementation caused the violation of his or her federal rights. But if
a § 1983 plaintiff alleges that a municipal policy or custom is facially lawful, he or she must
show not only that the policy existed and that its execution caused the violation of the plaintiff’s
federal rights, but also that the municipality was deliberately indifferent to the unlawful way in
which that policy was implemented. In this case, Johnson and Harrison went to some length to
argue that the deliberate indifference standard did not apply to the instant situation.
Consequently, if that were the case, Johnson and Harrison had to show that the municipality’s
policy of performing P&Ps without probable cause was unconstitutional on its face. The
majority suggested that it was unnecessary to address whether the policy itself was facially
unconstitutional because the policy authorized the allegedly unconstitutional conduct and,
therefore, the alleged constitutional violation was the result of the municipality’s actions rather
than a failure to train its employees. However, the distinction drawn by the majority was,
respectfully, meaningless. An allegation that an employee unconstitutionally applied a facially
constitutional policy is the logical equivalent of an allegation that the municipality failed to
adequately train its employees in how to constitutionally apply that policy. In either case, the
municipality is being held liable because of its failure to ensure that its policy is applied
constitutionally. Justice WILDER would have specifically directed the Court of Appeals on
remand to decide whether the policy or custom at issue was facially unconstitutional.


                                     ©2018 State of Michigan
                                                                Michigan Supreme Court
                                                                      Lansing, Michigan



OPINION
                                              Chief Justice:         Justices:
                                              Stephen J. Markman     Brian K. Zahra
                                                                     Bridget M. McCormack
                                                                     David F. Viviano
                                                                     Richard H. Bernstein
                                                                     Kurtis T. Wilder
                                                                     Elizabeth T. Clement

                                                               FILED July 30, 2018



                          STATE OF MICHIGAN

                                   SUPREME COURT

DENISHIO JOHNSON,

            Plaintiff-Appellant,

v                                                       No. 156057

CURTIS VANDERKOOI, ELLIOTT
BARGAS, and CITY OF GRAND RAPIDS,

            Defendants-Appellees.


KEYON HARRISON,

            Plaintiff-Appellant,

v                                                       No. 156058

CURTIS VANDERKOOI and CITY OF
GRAND RAPIDS,

            Defendants-Appellees.


BEFORE THE ENTIRE BENCH

BERNSTEIN, J.
       These consolidated cases arise from two separate incidents where plaintiffs were

individually stopped and questioned by Grand Rapids Police Department (GRPD)

officers.   During these stops, plaintiffs’ photographs and fingerprints were taken in

accordance with the GRPD’s “photograph and print” (P&P) procedures. Alleging that

the P&Ps violated their constitutional rights, plaintiffs filed separate civil lawsuits in the

Kent Circuit Court against the city of Grand Rapids (the City), as well as against the

individual police officers involved. The trial court granted summary disposition in favor

of all defendants in both cases. Plaintiffs each appealed by right, and the Court of

Appeals affirmed in separate opinions.1 Relevant to this appeal, both opinions affirmed

summary disposition for the City on plaintiffs’ municipal-liability claims on the basis that

a policy that does not direct or require police officers to take a specific action cannot give

rise to municipal liability under 42 USC 1983.

       We disagree with the Court of Appeals and hold that a policy or custom that

authorizes, but does not require, police officers to engage in specific conduct may form

the basis for municipal liability. Additionally, when an officer engages in the specifically

authorized conduct, the policy or custom itself is the moving force behind an alleged

constitutional injury arising from the officer’s actions. Accordingly, we reverse in part

the judgments of the Court of Appeals, and we remand these cases to the Court of

Appeals for further consideration.



1
 See Johnson v VanderKooi, 319 Mich. App. 589; 903 NW2d 843 (2017); Harrison v
VanderKooi, unpublished per curiam opinion of the Court of Appeals, issued May 23,
2017 (Docket No. 330537).



                                              2
           I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The P&Ps giving rise to these lawsuits took place during two separate incidents.

At the time of the incidents, each GRPD patrol officer was assigned as a part of their

standard equipment a camera, a fingerprinting kit, and GRPD “print cards” for storing an

individual’s copied fingerprints. Generally speaking, a P&P involved an officer’s use of

this equipment to take a person’s photograph and fingerprints whenever an officer

deemed the P&P necessary given the facts and circumstances.            After a P&P was

completed, the photographs were uploaded to a digital log. Completed print cards were

collected and submitted to the Latent Print Unit. Latent print examiners then checked all

the submitted fingerprints against the Kent County Correctional Facility database and the

Automated Fingerprint Identification System. After being processed, the cards were filed

and stored in a box according to their respective year.

       The first incident giving rise to these lawsuits involved the field interrogation of

plaintiff Denishio Johnson. On August 15, 2011, the GRPD received a tip that a young

black male, later identified as Johnson, had been observed walking through an athletic

club’s parking lot and peering into vehicles. Officer Elliott Bargas responded to the tip

and initiated contact with Johnson. Johnson, who had no identification, told Bargas that

he was 15 years old, that he lived nearby, and that he used the parking lot as a shortcut.

Bargas was skeptical of Johnson’s story, and being aware of several prior thefts in and

near the parking lot, he decided to perform a P&P to see if any witnesses or evidence

would tie Johnson to those crimes. After Johnson’s mother arrived and verified his name

and age, Johnson was released.       At some point during this process, Captain Curtis




                                             3
VanderKooi arrived and approved Bargas’s actions. Johnson was never charged with a

crime.

         The second event occurred on May 31, 2012, after VanderKooi observed Keyon

Harrison, a young black male, walk up to another boy and hand him what VanderKooi

believed was a large model train engine.         Suspicious of the hand-off, VanderKooi

followed Harrison to a park. After initiating contact, VanderKooi identified himself and

questioned Harrison. Harrison, who had no identification, told VanderKooi that he had

been returning the train engine, which he had used for a school project. VanderKooi, still

suspicious, radioed in a request for another officer to come take Harrison’s photograph.

Sergeant Stephen LaBrecque arrived a short time later and performed a P&P on Harrison,

despite being asked to take only a photograph. Harrison was released after his story was

confirmed, and he was never charged with a crime.

         Johnson and Harrison subsequently filed separate lawsuits in the Kent Circuit

Court, and the cases were assigned to the same judge. Plaintiffs argued, in part, that the

officers and the City were liable pursuant to 42 USC 1983 for violating plaintiffs’ Fourth

and Fifth Amendment rights when the officers performed P&Ps without probable cause,

lawful authority, or lawful consent. Both plaintiffs also initially claimed that race was a

factor in the officers’ decisions to perform P&Ps, though Johnson later dropped that

claim.

         In two separate opinions, the trial court granted summary disposition in favor of

the City pursuant to MCR 2.116(C)(10)2 and in favor of the officers pursuant to MCR

2
  MCR 2.116(C)(10) allows a party to move the court for judgment on all or part of a
claim when, “[e]xcept as to the amount of damages, there is no genuine issue as to any


                                             4
2.116(C)(7), (10), and (I)(2). Plaintiffs individually appealed by right in the Court of

Appeals. In two separate opinions relying on the same legal analysis, the Court of

Appeals affirmed the trial court’s judgments regarding plaintiffs’ municipal-liability

claims.3 Specifically, the Court of Appeals held that the City could not be held liable

because plaintiffs did not demonstrate that any of the alleged constitutional violations

resulted from a municipal policy or a custom so persistent and widespread as to

practically have the force of law. Johnson, 319 Mich. App. at 626-628. The Court of

Appeals did not decide whether the P&Ps actually violated either plaintiff’s Fourth

Amendment rights.

      Plaintiffs filed a joint application for leave to appeal in this Court, challenging the

Court of Appeals’ ruling on the City’s liability under 42 USC 1983. They argued that the

record demonstrated that the City had a policy or custom of performing P&Ps without

probable cause during investigatory stops pursuant to Terry v Ohio, 392 U.S. 1, 22; 88 S

Ct 1868; 20 L. Ed. 2d 889 (1968),4 which may be based on reasonable suspicion of


material fact, and the moving party is entitled to judgment or partial judgment as a matter
of law.”
3
  In both cases, the Court of Appeals also affirmed that the individual officers were
entitled to qualified immunity and that the motion to strike each plaintiff’s proposed
expert witness was properly granted. The Court of Appeals further held that the P&Ps
did not violate plaintiffs’ Fifth Amendment rights. Johnson, 319 Mich. App. at 618-620;
Harrison, unpub op at 5. And in Harrison, unpub op at 9-11, the panel affirmed that the
record did not support Harrison’s equal-protection claim. These issues were not
presented in plaintiffs’ joint application for leave to appeal in this Court.
4
  “[A] police officer may in appropriate circumstances and in an appropriate manner
approach a person for purposes of investigating possibly criminal behavior even though
there is no probable cause to make an arrest.” Terry, 392 U.S. at 22.



                                             5
criminal conduct, and that execution of that policy or custom violated their Fourth

Amendment rights. We scheduled oral argument on the application and instructed the

parties to address “whether any alleged violation of the plaintiffs’ constitutional rights

[was] the result of a policy or custom instituted or executed by the defendant City of

Grand Rapids.” Johnson v VanderKooi, 501 Mich. 954, 954-955 (2018).

                              II. STANDARD OF REVIEW

       This Court reviews de novo a trial court’s decision on a motion for summary

disposition. Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). A motion

brought pursuant to MCR 2.116(C)(10) tests the factual sufficiency of a claim. Id. at

120.   When reviewing such a motion, “a trial court considers affidavits, pleadings,

depositions, admissions, and other evidence submitted by the parties . . . in the light most

favorable to the party opposing the motion.” Id. A genuine issue of material fact exists

when the record “leave[s] open an issue upon which reasonable minds might differ.”

Shallal v Catholic Social Servs of Wayne Co, 455 Mich. 604, 609; 566 NW2d 571 (1997)

(quotation marks and citations omitted).

                                     III. ANALYSIS

       The issue presented is whether there exists a genuine issue of material fact as to

whether the alleged violations of plaintiffs’ Fourth Amendment rights were caused by a

policy or custom of the City. Plaintiffs’ cause of action arises from 42 USC 1983, which

provides in pertinent part:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State . . . subjects, or causes to be subjected, any
       citizen of the United States or other person within the jurisdiction thereof to
       the deprivation of any rights, privileges, or immunities secured by the


                                             6
         Constitution and laws, shall be liable to the party injured in an action at
         law, suit in equity, or other proper proceeding for redress . . . .

         It is undisputed that a local municipality constitutes a “person” to which 42 USC

1983 applies. Monell v Dep’t of Social Servs of the City of New York, 436 U.S. 658, 690-

691; 98 S. Ct. 2018; 56 L. Ed. 2d 611 (1978). Establishing municipal liability under 42

USC 1983 requires proof that: (1) a plaintiff’s federal constitutional or statutory rights

were violated and (2) the violation was caused by a policy or custom of the municipality.

Id. For the purposes of this appeal, we assume that plaintiffs’ Fourth Amendment rights

were violated by the P&Ps performed by the GRPD officers and focus solely on the

second prong of the analysis. Collins v Harker Hts, Texas, 503 U.S. 115, 121-122; 112 S

Ct 1061; 117 L. Ed. 2d 261 (1992) (holding that whether a legal violation occurred and

whether a municipality might be liable for that violation are separate legal inquiries).

         A constitutional violation is attributable to a municipality if “the action that is

alleged to be unconstitutional implements or executes a policy statement, ordinance,

regulation, or decision officially adopted and promulgated by that body’s officers.”

Monell, 436 U.S. at 690. Liability may also be based on a “governmental ‘custom’ even

though such a custom has not received formal approval through the body’s official

decisionmaking channels,” id. at 691, if the “relevant practice is so widespread as to have

the force of law,” Bd of the Co Comm’rs of Bryan Co, Oklahoma v Brown, 520 U.S. 397,

404; 117 S. Ct. 1382; 137 L. Ed. 2d 626 (1997).5 However, liability may not be based on a

5
    In Monell, 436 U.S. at 691, the United States Supreme Court wrote:

         Congress included customs and usages [in 42 USC 1983] because of the
         persistent and widespread discriminatory practices of state officials . . . .
         Although not authorized by written law, such practices of state officials


                                              7
respondeat superior theory. Id. at 403; Jackson v Detroit, 449 Mich. 420, 433; 537 NW2d

151 (1995). If the claim is premised on a municipal action that is itself alleged to be

unlawful, such as the adoption of the policy at issue in Monell, no independent

assessment of municipal culpability is necessary.       Brown, 520 U.S. at 404-405.        If,

however, a plaintiff does not claim “that the municipal action itself violated federal law,

or directed or authorized the deprivation of federal rights,” then it must be shown that the

municipality acted with deliberate indifference to the obvious risk that the failure to take

a different course of action would cause the specific kind of injury alleged. Id. at 406;

City of Canton, Ohio v Harris, 489 U.S. 378, 388; 109 S. Ct. 1197; 103 L. Ed. 2d 412 (1989).

Under either theory of liability, a plaintiff must also establish “an affirmative link

between the policy or custom and the particular constitutional violation alleged.”

Jackson, 449 Mich. at 433. Stated differently, the policy or custom must be the “moving

force” behind the alleged constitutional violation. Id., citing Monell, 436 US at 694.

       Accordingly, to survive summary disposition, a plaintiff must first identify and

connect a policy or custom to the municipality, and then point to facts in the record

demonstrating that implementation or execution of that policy or custom caused the

alleged constitutional violation.




       could well be so permanent and well settled as to constitute a “custom or
       usage” with the force of law. [Quoting Adickes v S H Kress & Co, 398 U.S.
144, 167-168; 90 S. Ct. 1598; 26 L. Ed. 2d 142 (1970).]



                                             8
                         A. MUNICIPAL POLICY OR CUSTOM

       The first question is whether there existed a policy or custom that was attributable

to the City. While the policy in Monell was memorialized in writing, this is not a

prerequisite for a finding of municipal liability. An “ ‘official policy’ often refers to

formal rules or understandings—often but not always committed to writing—that are

intended to, and do, establish fixed plans of action to be followed under similar

circumstances consistently and over time.” Pembaur v Cincinnati, 475 U.S. 469, 480-481;

106 S. Ct. 1292; 89 L. Ed. 2d 452 (1986) (emphasis added). Governmental customs may

also give rise to liability. A “permanent and well settled” practice of governmental

officials or employees may “constitute a ‘custom or usage’ with the force of law.”

Monell, 436 U.S. at 691, quoting Adickes v S H Kress & Co, 398 U.S. 144, 168; 90 S. Ct.
1598; 26 L. Ed. 2d 142 (1970). Thus, accepted, though unwritten, practices of executing

governmental policy may give rise to liability for the purposes of Monell.6

       The use of municipal resources to develop and implement practices and

procedures can be evidence supporting the existence of an official policy. For example,


6
  Several federal courts have reached the same conclusion. See, e.g., Mobley v Detroit,
938 F Supp 2d 669, 684 (ED Mich, 2012) (finding the defendant liable based on its
unwritten operating procedure of detaining, searching, and prosecuting individuals at
unlicensed bars without individualized probable cause); Hunter v Co of Sacramento, 652
F3d 1225, 1233 (CA 9, 2011) (holding that a jury instruction defining a custom as “any
permanent, widespread, well-settled practice or custom that constitutes a standard
operating procedure of the defendant” was consistent with Monell); O’Brien v Grand
Rapids, 23 F3d 990, 1004-1005 (CA 6, 1994) (finding illegal a municipal policy allowing
the warrantless entry of homes during the management of critical incidents). Although
caselaw from the federal circuits and federal district courts is not binding on this Court, it
may be considered for its persuasive value. Abela v Gen Motors Corp, 469 Mich. 603,
606; 677 NW2d 325 (2004).



                                              9
in O’Brien v Grand Rapids, 23 F3d 990 (CA 6, 1994), the United States Court of Appeals

for the Sixth Circuit concluded that an official policy arose from the development of a

critical incident response plan that was silent as to the need for search warrants during

such incidents. The defendants had hired an outside expert as a consultant to train police

staff and used the expert’s philosophy and teachings to develop a procedure manual. Id.

at 1002 (opinion by Joiner, J.).7 As a result, the defendants adopted into practice the

notion that search warrants were unnecessary when responding to a critical incident. Id.

The Sixth Circuit ruled that the commitment of money and personnel, coupled with the

consistent conduct of the police officers in executing the practice, conclusively

established the existence of an official policy that search warrants were unnecessary

during critical incidents. Id. at 1003-1005.

       We also believe that a municipality may be held liable for unlawful actions that it

sanctioned or authorized, as well as for those that it specifically ordered. This conclusion

is consistent with the controlling caselaw. In Pembaur, 475 U.S. at 471, the question was

whether a single verbal order from a prosecutor, who was vested with final decision-

making authority, could constitute an official municipal policy. The Supreme Court

observed that Monell had reasoned that “recovery from a municipality is limited to acts

that are, properly speaking, acts ‘of the municipality’—that is, acts which the

municipality has officially sanctioned or ordered.”        Id. at 480 (emphasis added).

Therefore, rather than focus on whether the prosecutor’s order was a mandatory directive,


7
 Although his opinion was not the lead opinion, Judge Joiner wrote for the majority in
O’Brien with regard to the city’s liability.



                                               10
the Supreme Court stressed in Pembaur that liability could arise from the unconstitutional

conduct of an employee only if that conduct was tied to a decision of the municipality.

Id. at 482-483.    Accordingly, the Supreme Court held that liability attaches to a

municipality only when “a deliberate choice to follow a course of action is made from

among various alternatives by the official or officials responsible for establishing final

policy with respect to the subject matter in question.”        Id. at 483-484.     Once a

municipality deliberately adopts a course of action, it may be held liable for its

employee’s violation of the law arising from the execution of that course of action.

       Ordering municipal employees to engage in specific unconstitutional conduct, as

occurred in Pembaur and Monell, will clearly lead to a finding of liability. However, a

municipality may also deliberately choose to authorize multiple courses of action. For

example, a policy could state: if X, one must then do A, B, or C. Even if only one of

those options constitutes unconstitutional conduct, municipal liability could still result,

because the mere act of sanctioning or authorizing the unconstitutional option was a

deliberate choice on the part of the municipality. Moreover, a policy need not be written

in mandatory terms in order to conclude that a municipality has acted. A policy may be

framed in permissive language: if X, one may then do A, B, or C. An employee pursuing

any of these options would still be taking an action linked to a deliberate choice of the

municipality, even if no single option was mandated.8


8
  This conclusion is consistent with the Sixth Circuit’s application of Monell and its
progeny in Garner v Memphis Police Dep’t, 8 F3d 358 (CA 6, 1993). In Garner, the
defendants had a written policy that authorized, but did not require, the use of deadly
force to stop certain nonviolent fleeing suspects. Id. at 364. Because the defendants
could have adopted a more restrictive deadly force policy, their authorization of the use


                                            11
       The Court of Appeals in this case concluded that a municipality may not be held

liable unless its policy or custom specifically directed its employees to violate a person’s

constitutional rights. We disagree. Authorizing or sanctioning specific conduct is also a

deliberate choice of a municipality that may give rise to liability. To hold otherwise

would allow a municipality to escape liability merely by reframing an obligatory policy

in permissive or discretionary terms. At a practical level, it would let municipalities

avoid liability for the use of unconstitutional police tactics by adopting the tactics, but

stating that they are not mandatory. This would elevate form over substance in a manner

that would ignore the culpability attributable to a municipality as a result of its

authorization of the tactics in the first instance. Cf. Monell, 436 U.S. at 691-692. We do

not believe that 42 USC 1983 and the controlling caselaw permit such a loophole.

Accordingly, we hold that a policy or custom that authorizes municipal employees to

perform their duties in a particular manner represents a deliberate decision of the

municipality and an employee’s performance of his or her duties in the manner

authorized may be considered acts of the municipality.

                                    B. CAUSATION

       Once a municipal policy or custom has been identified, a plaintiff must then show

that the policy or custom was also the “moving force” behind the action that gave rise to


of deadly force to apprehend some nonviolent suspects was “a deliberate choice from
among various alternatives,” which made that authorization a policy with the force of
law. Id. Similarly, the United States Court of Appeals for the Second Circuit has said
that if a city “impliedly or tacitly authorized, approved or encouraged harassment” of the
plaintiff by the police, then “it promulgated an official policy within the meaning of
Monell.” Turpin v Mailet, 619 F2d 196, 201 (CA 2, 1980).



                                            12
the alleged constitutional violation. Monell, 436 U.S. at 694. In other words, the policy or

custom must be the cause of the violation. The causation element of claims made under

42 USC 1983 should generally “be read against the background of tort liability that

makes a man responsible for the natural consequences of his actions.” Monroe v Pape,

365 U.S. 167, 187; 81 S. Ct. 473; 5 L. Ed. 2d 492 (1961), overruled in part on other grounds

by Monell, 436 U.S. 658. Accordingly, “[t]raditional tort concepts of causation” inform

our analysis. Powers v Hamilton Co Pub Defender Comm, 501 F3d 592, 608 (CA 6,

2007).

         As in a tort action, determining whether causation can be established requires a

two-pronged inquiry. A plaintiff must show cause in fact and proximate causation, also

known as legal causation. Skinner v Square D Co, 445 Mich. 153, 162-163; 516 NW2d

475 (1994). The cause in fact element requires proof that “ ‘but for’ the defendant’s

actions, the plaintiff’s injury would not have occurred.”      Id. at 163.   Determining

proximate causation requires an examination of the foreseeability of consequences and of

whether a defendant should be held legally responsible for the consequences of the

defendant’s conduct. Id. Thus, to establish a genuine issue of material fact, a plaintiff

must point to facts from which a person could reasonably infer that the municipality’s

policy or custom was the cause in fact and the proximate cause of the alleged

constitutional violation. See, e.g., Tsao v Desert Palace, Inc, 698 F3d 1128, 1146 (CA 9,

2012) (“Under Monell, a plaintiff must also show that the policy at issue was the

‘actionable cause’ of the constitutional violation, which requires showing both but for

and proximate causation.”), quoting Harper v Los Angeles, 533 F3d 1010, 1026 (CA 9,

2008); Bielevicz v Dubinon, 915 F2d 845, 850 (CA 3, 1990) (“A plaintiff bears the


                                            13
additional burden of proving that the municipal practice was the proximate cause of the

injuries suffered.”).

       Evidence “that the action taken or directed by the municipality or its authorized

decisionmaker itself violates federal law” establishes that “the municipal action was the

moving force behind the injury . . . .” Brown, 520 U.S. at 405. Stated differently, when an

employee acts in accordance with a policy or custom that itself authorizes

unconstitutional conduct, the policy or custom is the cause of the constitutional injury. It

follows that a municipal employee’s actions also flow directly from the municipality

when those actions are carried out in the manner that the municipality has previously

authorized. Accordingly, a municipal policy or custom is the cause in fact and proximate

cause of a constitutional violation if the municipality authorizes, but does not necessarily

require, the specific conduct that constitutes the violation and its employee acted pursuant

to that authorization.9


9
  This standard has been consistently applied by federal circuit courts. In Garner, 8 F3d
at 364-365, for example, police officers were authorized, but not required, to shoot
nonviolent fleeing suspects by the department’s deadly force policy. The Sixth Circuit
found that when an officer acted pursuant to that authorization and training, the policy
was the cause of the decision to use such force as a matter of law. Id. at 365. In O’Brien,
23 F3d at 1005 (opinion by Joiner, J.), the Sixth Circuit held that causation was
established by the execution of the city’s critical incident response plan, which implicitly
authorized warrantless entries into homes during critical incidents. The United States
Court of Appeals for the Tenth Circuit has similarly stated, “[w]hen employees take
actions specifically authorized by policy or custom, their actions can be fairly said to be
the municipality’s.” Simmons v Uintah Health Care Special Serv Dist, 506 F3d 1281,
1284 (CA 10, 2007). The United States Court of Appeals for the Fourth Circuit has gone
so far as to say that independent proof of causation is unnecessary when the conduct
authorized is itself unconstitutional. See Spell v McDaniel, 824 F2d 1380, 1387 (CA 4,
1987) (“When a municipal ‘policy or custom’ is itself unconstitutional, i.e., when it
directly commands or authorizes constitutional violations, see, e.g., Monell, . . . the causal


                                             14
       Contrary to the Court of Appeals’ holding, federal caselaw suggests that a policy

or custom that gives municipal employees some discretion does not per se sever the

causal link. For example, in Garner v Memphis Police Dep’t, 8 F3d 358, 364 (CA 6,

1993), the defendants’ deadly force policy did not require police officers to use deadly

force to stop fleeing suspects. However, the deadly force policy was still found to be the

“moving force” behind an officer’s actions when the officer had been taught that it was

“proper to shoot a fleeing burglary suspect in order to prevent escape” and the officer had

acted pursuant to that policy. Id. at 364-365. Similarly, in O’Brien, 23 F3d at 1001,

officers maintained the ultimate discretion to determine when a search warrant was

necessary in a specific instance. However, when officers followed “the routine practice

of not securing warrants during the management of critical incidents,” it could be inferred

that the policy giving rise to the practice was the moving force behind the alleged

constitutional violation. Id. at 1004 (opinion by Joiner, J.). In Chew v Gates, 27 F3d

1432, 1444 (CA 9, 1994), the defendants had a policy authorizing the use of dogs to find

and seize all concealed suspects. The officer in Chew released a dog because the officer

had been informed that he was authorized to do so under the circumstances. Id. at 1445.

The officer’s exercise of discretion in releasing the dog did not break the causal chain

where city policy had authorized him to do so. Id. at 1446.

       As previously stated, when a municipality has approved of specific discretionary

employee conduct and an employee acts accordingly, those actions are attributable to the


connection between policy and violation is manifest and does not require independent
proof.”).



                                            15
municipality. It follows that, when a policy or custom authorizes specific tactics and the

municipality instructs its employees regarding the use of those tactics, then that policy or

custom is the cause in fact of an employee’s subsequent use of those tactics. And when

the tactics themselves are illegal, subsequent violations of the law arising from an

employee’s use of the tactics are foreseeable and flow directly from the municipality’s

policy or custom. Accordingly, if a policy or custom authorizes the use of a specific

tactic and a police officer acts in accordance with that authorization, then the policy or

custom is the cause in fact and the proximate cause of a constitutional violation arising

from the use of that tactic.

                                   IV. APPLICATION

       Turning to the cases before us, we hold that the Court of Appeals erred by holding

that plaintiffs failed to establish a genuine issue of material fact with regard to the

existence of a municipal policy or custom and with regard to causation.

                         A. MUNICIPAL POLICY OR CUSTOM

       We begin by noting that the City conceded during oral arguments that there is a

custom within the GRPD of performing P&Ps during field interrogations and stops. The

City’s briefs also contain numerous references to its “P&P Custom.” On the basis of

these concessions alone, we conclude that the City has a practice of performing P&Ps

during field interrogations and stops and that the practice legally constitutes a

governmental custom within the meaning of Monell. Additionally, the City’s response to

a request for admission described its P&P practices as follows:

            . . . Defendant City admits that officers taking photos and
       thumbprints of individuals is a custom or practice of the City of Grand


                                            16
       Rapids and has been for decades. The custom or practice has changed over
       those years with the evolution of technology. . . . A photograph and print
       might be taken of an individual when the individual does not have
       identification on them and the officer is in the course of writing a civil
       infraction or appearance ticket. A photograph and print might be taken in
       the course of a field interrogation or a stop if appropriate based on the
       facts and circumstance of that incident. [Emphasis added.]

Facts admitted in response to a request for admission are “conclusively established unless

the court on motion permits withdrawal or amendment of an admission.” MCR 2.312(D).

It is also undisputed that GRPD officers are not required to make a probable cause

determination before performing a P&P.            Thus, the City’s admission conclusively

established both the existence and the City’s knowledge of a longstanding “custom or

practice” of performing P&Ps “in the course of a field interrogation or a stop if

appropriate based on the facts and circumstances of that incident.”

       Even without the City’s concessions, we find that the evidence, when viewed in

the light most favorable to plaintiffs, is sufficient for reasonable minds to differ as to the

existence of an official policy authorizing the allegedly unconstitutional conduct. First,

the GRPD’s Officer Training Tasks manual indicates the existence of an official policy.

The manual states that P&Ps are mandatory for the issuance of a citation for driving

without a license or with a suspended license if the subject has no identification. Outside

of the traffic citation context, the manual lists a P&P as something to be included in a

field interrogation report and lists “[p]icture and print procedures” under the heading

“TRAINING CONSIDERATIONS” without further explanation. Also in the record are

slides from a GRPD training presentation showing a model field interrogation report,

which includes a photograph and a fingerprint card, to record the results of a P&P. Other

slides contain hypothetical examples where a P&P was performed on individuals that


                                             17
officers suspected of criminal activity, though the officers lacked enough information to

support an arrest. This suggests that officers were specifically instructed that it was

permissible to perform a P&P during field interrogations when there was not probable

cause to make an arrest.

       Deposition testimony further suggests the existence of an official policy.

VanderKooi testified at his deposition that the P&P procedures have been in place since

he joined the GRPD in 1980. When asked what GRPD policies authorize a P&P,

VanderKooi explained that the GRPD’s field interrogation procedures “state[] that you

can take a P and P, meaning photograph and print, under circumstances where you’re

engaged in a contact or stop or detained somebody[;] . . . it outlines the guidelines for

taking pictures and prints, as well as writing police reports.” He also testified that taking

a person’s fingerprints is “a common investigative tactic to either incriminate or

eliminate” suspicion. In Johnson’s case, Bargas testified that the P&P he performed was

in accordance with GRPD policy. In Harrison’s case, LaBrecque testified that he was

called to the location specifically to perform a P&P, which he did, despite the fact that

VanderKooi apparently requested only Harrison’s photograph. The officers’ testimony

demonstrates that they treated the GRPD’s P&P procedure as an official policy.

       The existence of an official policy is additionally supported by the reasonable

inference that public resources were used both to develop the training materials discussed

earlier and also to train officers. The GRPD is the law enforcement branch of the City,

and it is funded by tax revenue that the City allocates for law enforcement purposes.

Thus, the GRPD’s training materials regarding its P&P procedures were funded by

money from the City’s coffers. This is analogous to the use of municipal resources in


                                             18
O’Brien, 23 F3d at 1005 (opinion by Joiner, J.), to hire an outside consultant, hold

training sessions, and develop written manuals for a critical incident response plan.

Although developing the P&P procedures may have required fewer resources than the

response plan in O’Brien, the City nonetheless dedicated money and personnel to develop

and implement the P&P procedure, and therefore, a reasonable person could infer that the

City made a deliberate choice to authorize the use of P&Ps during field interrogations.

          The evidence thus supports plaintiffs’ theory that there was an official P&P policy,

i.e., a “fixed plan[] of action to be followed under similar circumstances consistently and

over time.” Pembaur, 475 U.S. at 480-481. That the City may not have outlined in its

training materials what specific facts and circumstances justify performing a P&P does

not preclude a juror from inferring that the custom has, over time, evolved into an official

policy within the meaning of Monell. Therefore, even without the City’s concession,

there are genuine issues of material fact regarding the existence of an official municipal

policy.

                                       B. CAUSATION

          As the party opposing summary disposition, plaintiffs bear the burden of

demonstrating that reasonable minds could differ about whether the P&P policy or

custom was the moving force behind the alleged Fourth Amendment violations.

Plaintiffs argued that performing a P&P without first making a probable cause

determination violated their constitutional rights. According to plaintiffs, the City’s

policy is to authorize and train GRPD officers to perform a P&P without first establishing

probable cause. In other words, plaintiffs allege that an affirmative municipal action, the




                                               19
execution of the alleged P&P policy, violates federal law. As stated in Brown, 520 U.S. at

405, proof “that the action taken or directed by the municipality . . . itself violates federal

law will also determine that the municipal action was the moving force behind the injury”

complained of. Thus, if the City’s policy or custom is unconstitutional, Brown states that

causation can be inferred.

         The constitutionality of the City’s policy or custom has yet to be determined.

However, we find that the tort concepts of cause in fact and proximate causation

demonstrate that the evidence permits a reasonable inference that the City’s P&P policy

or custom was the moving force behind the alleged Fourth Amendment violations. First,

the City appears to have conceded that the policy or custom was the cause in fact of any

alleged constitutional violations.10 Additionally, circumstantial evidence indicates as

much. See Skinner, 445 Mich. 164 (“[A] plaintiff’s circumstantial proof must facilitate

reasonable inferences of causation, not mere speculation.”). Bargas agreed that when he

performed a P&P on Johnson, it was in accordance with GRPD policies. VanderKooi

testified that he wanted a P&P of Harrison to preserve Harrison’s identity, which is a

primary reason the P&P tactic is used during field interrogations. The training slides and

the GRPD manual previously discussed indicate that officers were instructed to use P&Ps


10
     The City stated the following in its supplemental brief filed in this Court:

         The City may freely concede that in the absence of the Field Interrogation
         P&P Custom, Appellants would not have had their pictures or prints taken
         during their respective investigatory stops. But . . . even if having their
         pictures and prints taken during a lawful stop somehow violated their
         constitutional rights, the Custom itself was not the moving force behind
         those violations.



                                                20
during field interrogations. Additionally, the City has not argued that the officers in these

cases were acting contrary to their training or GRPD policies. In the absence of evidence

to the contrary, we think it more reasonable to infer that the officers performed the P&Ps

in accordance with their prior training than to infer that the officers acted spontaneously.

Thus, a reasonable person could infer that the City’s P&P policy or custom was the cause

in fact of the alleged Fourth Amendment violations.

       Turning to proximate causation, we must consider whether the injury alleged was

a foreseeable consequence of the City’s policy or custom.          See id. at 163.     More

specifically, was it reasonably foreseeable that performing a P&P in accordance with the

alleged policy or custom would result in a Fourth Amendment violation? We have no

difficulty concluding that the answer is yes.

       No party has argued that the officers here did anything other than follow the City’s

P&P policy or custom. The record shows that GRPD officers were, at a minimum,

authorized and trained to perform P&Ps during any field interrogation or stop in which an

officer believed a P&P was appropriate. It is reasonably foreseeable that when a police

department authorizes and trains its officers to use a specific investigative tactic, the

officers will follow that training. While the City suggests that officers must consider the

facts and circumstances of each encounter, there is no indication that the officers were

instructed that probable cause of criminal conduct was a prerequisite to performing a

P&P. The potential problem for the City is that performing a P&P without probable

cause might violate a person’s Fourth Amendment rights. US Const, Am IV (“The right

of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated . . . .”). If the nonconsensual


                                                21
fingerprinting of a person without probable cause is unconstitutional, then the execution

of the P&P policy authorizing such conduct would result in a constitutional violation.

This is sufficient to show that reasonable minds could differ as to proximate causation.

                       V. RESPONSE TO THE CONCURRENCE

       The concurring opinion argues that whenever a 42 USC 1983 plaintiff alleges that

that the execution of a facially lawful policy or custom caused his or her injury the claim

must be reviewed pursuant to the deliberate indifference standard.                We find it

unnecessary to adopt or reject that interpretation of the controlling Supreme Court cases.

Rather, we think it sufficient for a reviewing court to determine whether the plaintiff

claims that the alleged injury was caused by a municipal action that itself directed or

authorized the violation of a federally protected right or whether the plaintiff claims that a

municipality’s inaction or omission caused municipal employees to violate the plaintiff’s

rights. We agree with the concurrence that if the theory of liability is premised on some

variant of the latter, then the plaintiff must also show deliberate indifference to prevail.

       No one disputes that we are bound to follow the decisions of the Supreme Court

on matters of federal law. Abela v Gen Motors Corp, 469 Mich. 603, 606; 677 NW2d 325

(2004). The United States Supreme Court held in Canton, 489 U.S. at 388, “that the

inadequacy of police training may serve as the basis for § 1983 liability only where the

failure to train amounts to deliberate indifference to the rights of persons with whom the

police come into contact.” The Supreme Court acknowledged that the training program

in Canton was lawful, and the Court’s analysis focused on the narrow issue of whether a

policy of inaction (i.e., the failure to train) could serve as a basis for liability. The




                                              22
phrases “facially constitutional” or “facially lawful” are noticeably absent from that

opinion. And in Brown, 520 U.S. at 415-416, the Supreme Court held that the county was

not liable for the sheriff’s isolated decision to hire a deputy without adequate screening,

because the respondent had not shown that the sheriff’s decision “reflected a conscious

disregard for a high risk that [the deputy] would use excessive force in violation of

respondent’s federally protected right.” The Brown Court, 520 U.S. at 407, added the

“facially lawful” language to its restatement of Canton’s holding, but it did not expressly

rule that the deliberate indifference standard applies in every case in which a plaintiff

argues that the execution of a facially lawful policy or custom caused his or her injury.11

Instead, the Supreme Court merely said that “[c]laims not involving an allegation that the

municipal action itself violated federal law, or directed or authorized the deprivation of

federal rights, present much more difficult problems of proof,” and that such claims

require a showing of deliberate indifference.     Id. at 406-407.    See also Connick v

Thompson, 563 U.S. 51, 60-61; 131 S. Ct. 1350; 179 L. Ed. 2d 417 (2011) (evaluating under

the deliberate indifference standard a theory of liability based on a municipality’s

decision not to provide training on a specific topic to certain employees). When a theory

of liability is based on the absence of governmental action, it makes sense to more

critically scrutinize claims of governmental culpability for that absence. But the Supreme

Court has never explicitly required such critical scrutiny when the government


11
   Indeed, the Supreme Court was silent as to whether Canton or Brown created such a
rule in its more recent decision in Connick v Thompson, 563 U.S. 51; 131 S. Ct. 1350; 179
L Ed 2d (2011), which also involved a municipal liability claim premised on an alleged
failure to train government employees.



                                            23
specifically and affirmatively authorized, but did not require, its employees to engage in

allegedly unlawful conduct.12

       In this case, we have an allegation that a municipal action did authorize a

deprivation of federal rights.    Plaintiffs aver that a policy or custom affirmatively

authorized the use of a specific investigative tactic during field interrogations and that

GRPD officers were trained to believe that it was appropriate to use this tactic in the

absence of probable cause.       Under plaintiffs’ theory, the municipality affirmatively

authorized the precise conduct alleged to be unlawful and implemented its policy through

the GRPD’s training of officers to use a P&P in the manner that is alleged to be

unconstitutional. Thus, whether plaintiffs specifically claim that the P&P policy is itself

facially unconstitutional is beside the point for the purposes of determining whether the

Court of Appeals erred, because the policy or custom identified by plaintiffs represents a

municipal action that itself “authorized” allegedly unconstitutional conduct. See Brown,


12
   The concurrence cites decisions in which Canton and Brown have been interpreted as
requiring application of the deliberate indifference standard in 42 USC 1983 cases
involving an alleged injury arising from the execution of a facially lawful policy or
custom. At least one federal circuit court has declined to adopt this interpretation. See
Christensen v Park City Muni Corp, 554 F3d 1271, 1280 (CA 10, 2009) (“If a
governmental entity makes and enforces a law that is unconstitutional as applied, it may
be subject to liability under § 1983.”). It also appears, for reasons that are not readily
apparent, that several other federal appellate courts have not addressed the issue or have
not found it necessary to expand on Canton and Brown in the manner that is suggested by
the concurrence. See, e.g., Cash v Co of Erie, 654 F3d 324, 333-334 (CA 2, 2011);
Jenkins v Bartlett, 487 F3d 482, 492 (CA 7, 2007); Young v Providence, 404 F3d 4, 25-
28 (CA 1, 2005); Daskalea v District of Columbia, 343 US App DC 261, 269; 227 F3d
433 (2000). Beyond our belief that it is not necessary at this time to adopt or reject the
concurring opinion’s interpretation of Canton and Brown, we offer no further opinion as
to the merits of the concurrence’s position on that issue.



                                            24
520 U.S. at 406-407.13 “Where a plaintiff claims that a particular municipal action itself

violates federal law, or directs an employee to do so, resolving these issues of fault and

causation is straightforward.” Brown, 520 U.S. at 404-405. “[T]he conclusion that the

action taken or directed by the municipality . . . itself violates federal law will also

determine that the municipal action was the moving force behind the injury of which the

plaintiff complains.” Id. at 405. Thus, this is a “straightforward” case more akin to

Monell and Pembaur than Brown or Canton. See id. at 404-405.

       We took this case to decide only whether any alleged violation of the plaintiffs’

constitutional rights was the result of a policy or custom instituted or executed by the

City. Having concluded that the Court of Appeals erred by ruling against plaintiffs on

this issue, it is unnecessary at this time for us to reach the additional issue addressed by

the concurring opinion.14




13
   As the concurrence acknowledges, in this Court, plaintiffs have declined to argue in the
alternative that the GRPD officers inflicted the alleged constitutional injury because of
some policy or custom of inaction or omission on the part of the City.
14
  Our opinion should not be read as implying that whether the policy or custom
identified by plaintiffs is facially constitutional or facially unconstitutional is irrelevant to
this case as a whole. The Court of Appeals has yet to determine whether a constitutional
violation occurred, much less whether the City’s policy or custom is facially
unconstitutional, because it erroneously concluded that no such policy or custom existed.
The concurring justices appear eager to indicate how they would decide certain issues
that could arise on remand, and what law they would adopt in such circumstances. We
merely prefer to wait until those issues are properly presented to us before we opine on
the subject further.



                                               25
                                    VI. CONCLUSION

       In summary, we hold that it has been conclusively established by the City’s

concession that there exists a custom of performing a P&P during a field interrogation

when an officer deems it appropriate. We further hold that, even without the City’s

concession as to the existence of a custom, the City’s admissions, the officers’ testimony,

the GRPD manual, and the training materials, when viewed in the light most favorable to

plaintiffs, are sufficient to create a genuine issue of material fact as to whether the City’s

custom has become an official policy. Genuine issues of material fact also remain

concerning causation. Therefore, the Court of Appeals erred by affirming the trial court’s

order granting summary disposition based on the Court’s conclusion that the alleged

constitutional violations were not the result of a policy or custom of the City. We express

no opinion with regard to whether plaintiffs’ Fourth Amendment rights were violated.

Therefore, we reverse Part III of the Court of Appeals’ opinion in both cases. We remand

these cases to the Court of Appeals to determine whether the P&Ps at issue here violated

plaintiffs’ Fourth Amendment right to be free from unreasonable searches and seizures.


                                                         Richard H. Bernstein
                                                         Bridget M. McCormack
                                                         David F. Viviano
                                                         Elizabeth T. Clement




                                             26
                           STATE OF MICHIGAN

                                    SUPREME COURT


DENISHIO JOHNSON,

             Plaintiff-Appellant,

v                                                          No. 156057

CURTIS VANDERKOOI, ELLIOTT
BARGAS, and CITY OF GRAND RAPIDS,

             Defendants-Appellees.


KEYON HARRISON,

             Plaintiff-Appellant,

v                                                          No. 156058

CURTIS VANDERKOOI and CITY OF
GRAND RAPIDS,

             Defendants-Appellees.


WILDER, J. (concurring in judgment).
      I concur in the result reached by the majority. I write separately to fully explain

the basis of my concurrence, including my understanding of the majority’s holdings and

the inquiry facing the Court of Appeals on remand. In my judgment, the majority

opinion gives insufficient guidance to the bench and the bar concerning the state of the

law governing municipal liability. I believe that we owe future § 1983 plaintiffs, who

have suffered harm at the hands of a local government unit, and defendants, who need to

understand the legal requirements governing their behavior, a thorough understanding of
what they must demonstrate in order to prevail. At the same time, we are also obligated

to give the clearest guidance possible to lower courts, so that they may adjudicate such

claims as fairly as possible.

                                              I

       This case involves the proper application of § 1 of the Ku Klux Klan Act of 1871,

now codified as 42 USC 1983. Section 1983 states, in part:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State . . . , subjects, or causes to be subjected, any
       citizen of the United States or other person within the jurisdiction thereof to
       the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at
       law, suit in equity, or other proper proceeding for redress . . . .

The United States Supreme Court has long held that this statute provides a cause of

action for those claiming the deprivation of a federal right by a “person” acting under the

authority of state law. Monroe v Pape, 365 U.S. 167, 171-187; 81 S. Ct. 473; 5 L. Ed. 2d
492 (1961), overruled in part on other grounds by Monell v Dep’t of Social Servs of the

City of New York, 436 U.S. 658; 98 S. Ct. 2018; 56 L. Ed. 2d 611 (1978).

       In Monell, the Court held that a local unit of government was a “person” within

the meaning of § 1983 and, as such, could be sued under the statute. Monell, 436 U.S. at

690. Yet the Court also ruled that the law’s text and history compelled the further

conclusion that “Congress did not intend municipalities to be held liable unless action

pursuant to official municipal policy of some nature caused a constitutional tort.” Id. at

691.   In other words, there was no respondeat superior liability under § 1983; a

municipality could not be held to account solely because it employed a tortfeasor. Id. In

order to distinguish between an injury exacted solely by an employee and one attributable


                                             2
to the municipality, the Court concluded that “it is when execution of a government’s

policy or custom, whether made by its lawmakers or by those whose edicts or acts may

fairly be said to represent official policy, inflicts the injury that the government as an

entity is responsible under § 1983.” Id. at 694.

       Monell admittedly sketched the contours of municipal liability broadly. Id. at 695.

And it was not until later that the Court refined the scope of municipal liability in

Pembaur v Cincinnati, 475 U.S. 469, 471; 106 S. Ct. 1292; 89 L. Ed. 2d 452 (1986). There,

the Court examined whether a conscious decision by a municipal policymaker on a single

occasion could constitute an official policy for the purposes of Monell liability. The

Court answered yes, making it clear that Monell was, after all, a case about the allocation

of responsibility. Id. at 475. Monell’s “policy or custom” requirement was “intended to

distinguish acts of the municipality from acts of employees of the municipality, and

thereby make clear that municipal liability is limited to action for which the municipality

is actually responsible.” Id. at 479-480. As a logical corollary, liability could attach on

the basis of a policymaker’s single decision. All that mattered was that the decision was

made by an official “ ‘whose acts or edicts may fairly be said to represent official

policy.’ ” Id. at 480, quoting Monell, 436 U.S. at 694. This was true regardless of whether

the policymaker’s decision “officially sanctioned” or otherwise “ordered” the conduct.

Pembaur, 475 U.S. at 480. In either case, the policymaker’s decision represented “a




                                             3
deliberate choice” on behalf of the municipality to follow a particular course of action.

Id. at 483 (opinion of Brennan, J.).1

       Monell and Pembaur make it clear that “municipal liability is limited to action for

which the municipality is actually responsible.” Id. at 479-480 (opinion of the Court).

Furthermore, liability premised on anything less than “ ‘acts or edicts [that] may fairly be

said to represent official policy’ ” amounts to legal responsibility premised solely on a

respondeat superior theory. Id. at 480, quoting Monell, 436 U.S. at 694. But since

municipalities can only act through living persons, identifying conduct properly

attributable to the municipality, in contrast to conduct that is actually the fault of an

employee, presents a hard conceptual problem. Monell and Pembaur were, in fact, easy

cases. They involved deliberate, unlawful action on behalf of municipal policymakers.

Monell represents the situation in which local government officials have chosen to

promulgate and implement an unconstitutional directive.         In that type of case, the

connection between culpable municipal conduct and eventual injury is relatively clear,

even though municipal employees are usually responsible for carrying out the unlawful

order. Similarly, Pembaur embodies the situation in which a municipal policymaker has,

himself or herself, chosen to violate federal law. The implementation of this unlawful

decision is subsumed by the initial choice to pursue that course of action. So again, the

connection between culpable municipal conduct and eventual injury is readily apparent.




1
  Justice Brennan authored the opinion of the Court in Pembaur, but only three justices
joined Part II(B) of that opinion, id. at 481-484.



                                             4
       In City of Canton, Ohio v Harris, 489 U.S. 378, 380; 109 S. Ct. 1197; 103 L. Ed. 2d
412 (1989), the United States Supreme Court addressed a harder question: whether a

municipality could be liable based on its failure to act rather than its affirmative conduct.

More specifically, Canton asked whether a failure to adequately train municipal

employees could ever form the basis of Monell liability.          Canton explained that a

municipal policy did not have to be unconstitutional, in and of itself, to implicate Monell.

Id. at 387. But the fact that an employee happened to apply a lawful policy in an

unconstitutional manner could not, without more, give rise to municipal liability. Id.

“[F]or liability would then rest [solely] on [a] respondeat superior” theory.             Id.

Accordingly, in the absence of apparent deliberate conduct, there had to be a degree of

fault sufficient to infer that the municipality’s inaction represented a conscious decision.

Id. at 389. Reviewing a range of options, the Court held that inadequate training “may

serve as the basis for § 1983 liability only where the failure to train amounts to deliberate

indifference to the rights of [those affected].” Id. at 388. In the Court’s view, this was

consistent with the underlying thrust of Monell that “[o]nly where a failure to [act]

reflects a ‘deliberate’ or ‘conscious’ choice by a municipality . . . can a city be liable.”

Id. at 389.2




2
  Although not binding on this Court, a number of federal appellate courts have since held
that a municipality cannot be deliberately indifferent to a plaintiff’s constitutional rights
if those rights were not clearly established when the policy or custom was promulgated.
See, e.g., Arrington-Bey v City of Bedford Hts, Ohio, 858 F3d 988, 994 (CA 6, 2017)
(“ ‘[A] municipal policymaker cannot exhibit fault rising to the level of deliberate
indifference to a constitutional right when that right has not yet been clearly
established.’ ”), quoting Hagans v Franklin Co Sheriff’s Office, 695 F3d 505, 511 (CA 6,


                                             5
       Canton’s deliberate indifference standard was interpreted by lower federal courts

to apply whenever a plaintiff alleged that a federal right was violated pursuant to a policy

that was facially lawful. Gonzalez v Ysleta Indep Sch Dist, 996 F2d 745, 757-758 (CA 5,

1993) (reviewing decisions from various federal circuits concluding that Canton applied

whenever a plaintiff claimed that a facially constitutional policy was applied unlawfully

by a municipal employee).3 This is understandable. If Monell and Pembaur were easy

cases because the line between culpable municipal conduct and injury was clear, an

allegation that a municipality has failed to prevent its employees from unlawfully

executing an otherwise valid policy presents no such obvious line of accountability. For

Monell purposes, the important question remains whether such a failure to act may

constitute a deliberate attempt to commit a constitutional injury. On one side of that line



2012); Szabla v City of Brooklyn Park, Minnesota, 486 F3d 385, 393 (CA 8, 2007) (en
banc) (“[W]e agree with the Second Circuit and several district courts that a municipal
policymaker cannot exhibit fault rising to the level of deliberate indifference to a
constitutional right when that right has not yet been clearly established.”), citing Townes
v City of New York, 176 F3d 138, 143-144 (CA 2, 1999); Gonzalez v Ysleta Indep Sch
Dist, 996 F2d 745, 759-760 (CA 5, 1993) (stating that a “municipality only can be held
liable for a constitutional violation caused by a municipality that manifests at least
deliberate indifference to constitutional rights” and that “it may well be . . . that to be
deliberately indifferent to rights requires that those rights be clearly established”)
(quotation marks and citations omitted); Williamson v City of Virginia Beach, Virginia,
786 F Supp 1238, 1264-1265 (ED Va, 1992) (“[Even if] the constitutional rights alleged
by plaintiff did exist, the conclusion that they were not clearly established negates the
proposition that the city acted with deliberate indifference.”), aff’d 991 F2d 793 (CA 4,
1993) (Table).
3
 A law is facially unconstitutional if “no set of circumstances exists under which the Act
would be valid.” United States v Salerno, 481 U.S. 739, 745; 107 S. Ct. 2095; 95 L. Ed. 2d
697 (1987).



                                             6
lies municipal liability; on the other lies vicarious liability for the acts of employees.

When viewed in this light, Canton’s deliberate indifference standard is simply the

functional equivalent of the culpable conduct that setting an unlawful policy presupposes.

It is clear from this that a municipality can only be liable for failing to prevent its

employees from unconstitutionally implementing a constitutional policy if the

municipality was deliberately indifferent to the risk of harm that would follow. That is,

only under these circumstances is the failure to act synonymous with a “deliberate,” or

“conscious,” unlawful choice on behalf of the municipality.

      The United States Supreme Court later confirmed this understanding of Canton.

In Bd of the Co Comm’rs of Bryan Co, Oklahoma v Brown, 520 U.S. 397, 402; 117 S. Ct.
1382; 137 L. Ed. 2d 626 (1997), the Court addressed the question of whether a single

hiring decision by a policymaker could be a “policy” that triggered municipal liability.

The Court held that it could, in limited circumstances. And in coming to that conclusion,

the Court summarized the import of its Monell jurisprudence:

              Where a plaintiff claims that a particular municipal action itself
      violates federal law, or directs an employee to do so, resolving these issues
      of fault and causation is straightforward. . . . [P]roof that a municipality’s
      legislative body or authorized decisionmaker has intentionally deprived a
      plaintiff of a federally protected right necessarily establishes that the
      municipality acted culpably. Similarly, the conclusion that the action taken
      or directed by the municipality or its authorized decisionmaker itself
      violates federal law will also determine that the municipal action was the
      moving force behind the injury of which the plaintiff complains. . . .

                                         * * *
              [But c]laims not involving an allegation that the municipal action
      itself violated federal law, or directed or authorized the deprivation of
      federal rights, present much more difficult problems of proof. That a
      plaintiff has suffered a deprivation of federal rights at the hands of a
      municipal employee will not alone permit an inference of municipal

                                            7
       culpability and causation; the plaintiff will simply have shown that the
       employee acted culpably. We recognized these difficulties in Canton v.
       Harris . . . . [A] plaintiff seeking to establish municipal liability on the
       theory that a facially lawful municipal action has led an employee to violate
       a plaintiff’s rights must demonstrate that the municipal action was taken
       with “deliberate indifference” as to its known or obvious consequences. A
       showing of simple or even heightened negligence will not suffice. [Id. at
       404-405, 406-407 (citations omitted).]

       According to the Brown Court, this legal framework reflected the rigorous

standards of culpability and causation necessary to prevent municipal liability from

collapsing into respondeat superior. Id. at 410. Anything less would ignore what was

recognized in Monell and repeatedly affirmed: “Congress did not intend municipalities to

be held liable unless deliberate action attributable to the municipality directly caused a

deprivation of federal rights.” Id. at 415.

       This Court is bound by the decisions of the United States Supreme Court on

matters of federal law. Abela v Gen Motors Corp, 469 Mich. 603, 606; 677 NW2d 325

(2004). And municipal liability under § 1983, a federal statute, undoubtedly constitutes

such a matter. Accordingly, I believe that this Court is compelled to conclude the

following: if a § 1983 plaintiff alleges that a municipal policy or custom is facially

unlawful, he or she need only show that the policy existed and that its implementation

caused the violation of his or her federal rights. But if a § 1983 plaintiff alleges that a

municipal policy or custom is facially lawful, he or she must show not only that the

policy existed and that its execution caused the violation of his or her federal rights, but

also that the municipality was deliberately indifferent to the unlawful way in which that

policy was implemented. Only then can it be said that a municipality has made a




                                              8
“deliberate or conscious choice” to direct or sanction unconstitutional conduct. Pembaur,
475 U.S. at 483 (opinion of Brennan, J.).4




4
   Although it does not control this Court’s decision, this understanding of municipal
liability under § 1983 is supported by an overwhelming majority of other jurisdictions.
See, e.g., Szabla v City of Brooklyn Park, Minnesota, 486 F3d 385, 390 (CA 8, 2007) (en
banc) (“Where a policy is constitutional on its face, but it is asserted that a municipality
should have done more to prevent constitutional violations by its employees, a plaintiff
must establish the existence of a ‘policy’ by demonstrating that the inadequacies were a
product of deliberate or conscious choice by policymakers.”); Kelly v Borough of
Carlisle, 622 F3d 248, 264 (CA 3, 2010) (“[I]n order to be held liable for a facially valid
policy, [a] municipality must have acted with deliberate indifference.”); Gregory v City of
Louisville, 444 F3d 725, 752 (CA 6, 2006) (“Where the identified policy is itself facially
lawful, the plaintiff must demonstrate that the municipal action was taken with
‘deliberate indifference’ as to its known or obvious consequences.”) (quotation marks and
citation omitted); American Federation of Labor & Congress of Indus Organizations v
City of Miami, FL, 637 F3d 1178, 1187 (CA 11, 2011) (“If a facially-lawful municipal
action is alleged to have caused a municipal employee to violate a plaintiff’s
constitutional rights, the plaintiff must establish that the municipal action was taken with
‘deliberate indifference’ as to its known or obvious consequences. As none of the
policies in question here are facially unconstitutional, this presents the plaintiffs with a
difficult task.”) (quotation marks and citation omitted); Burge v St Tammany Parish, 336
F3d 363, 370 (CA 5, 2003) (“Where . . . an alleged policy or custom is facially
innocuous, establishing the requisite official knowledge requires that a plaintiff establish
that an official policy was promulgated with deliberate indifference to the ‘known or
obvious consequences’ that constitutional violations would result.”) (quotation marks and
citation omitted); Gibson v Co of Washoe, Nevada, 290 F3d 1175, 1186 (CA 9, 2002)
(“[A] plaintiff can allege that through its omissions the municipality is responsible for a
constitutional violation committed by one of its employees, even though the
municipality’s policies were facially constitutional, the municipality did not direct the
employee to take the unconstitutional action, and the municipality did not have the state
of mind required to prove the underlying violation. However, because Monell held that a
municipality may not be held liable under a theory of respondeat superior, a plaintiff
must show that the municipality’s deliberate indifference led to its omission and that the
omission caused the employee to commit the constitutional violation.”) (citation omitted),
overruled on other grounds by Castro v Co of Los Angeles, 833 F3d 1060 (CA 9, 2016);
Elkins v McKenzie, 865 So 2d 1065, 1074 (Miss, 2003) (“While an unconstitutional
official policy renders a municipality culpable under § 1983, even a facially innocuous


                                             9
       In this case, plaintiffs have gone to some length to argue in their briefing and

during oral argument that the deliberate indifference standard does not apply to this

particular controversy.5 Therefore, because I agree with the majority that plaintiffs claim

that the Grand Rapids Police Department had a policy or custom of completing “P&Ps”6

during field interrogations without probable cause and that this policy caused the

violation of plaintiffs’ constitutional rights, in my view, under the principles just

discussed, plaintiffs must eventually show not only that the complained-of municipal

policy existed and that its execution by Grand Rapids Police Department officers caused




policy will support liability if it was promulgated with deliberate indifference to the
known or obvious consequences that constitutional violations would result.”) (quotation
marks and citation omitted); Peak Alarm Co, Inc v Salt Lake City Corp, 243 P3d 1221,
1247 (Utah, 2010) (“A plaintiff may attack a municipal policy or custom in two ways. A
plaintiff may attempt a facial attack on the local government’s policy, alleging the policy
itself is a violation of federal law. Alternatively, a plaintiff may saddle a municipality
with § 1983 liability despite facially valid policies and customs by demonstrating
‘deliberate indifference’ on the part of the local government.”) (citations omitted);
Democracy Coalition v City of Austin, 141 S.W.3d 282, 290 (Tex App, 2004) (“To subject
a municipality to section 1983 liability, a ‘policy’ must either be per se unconstitutional
(‘facially unconstitutional’) or promulgated in deliberate indifference to the ‘known or
obvious consequences’ that constitutional violations would result (a ‘facially innocuous
policy’).”) (citation omitted). But see Christensen v Park City Muni Corp, 554 F3d 1271,
1280 (CA 10, 2009) (“If a governmental entity makes and enforces a law that is
unconstitutional as applied, it may be subject to liability under § 1983.”).
5
  Plaintiffs stated in their appellate brief that the municipality’s failure to act was not at
issue in this case. Plaintiffs’ reply brief stated that the deliberate indifference standard
was inapplicable. And in oral argument, plaintiffs explicitly disavowed the need to
demonstrate deliberate indifference.
6
 “P&P” means “photograph and print.” It refers to the process, performed in the field, of
photographing and fingerprinting individuals who have been detained by police officers.



                                             10
their constitutional injuries, but also that the policy or custom was facially

unconstitutional.

                                              II

       The majority suggests that in this case it is unnecessary to address whether the

policy itself is facially unconstitutional: because the policy authorizes the allegedly

unconstitutional conduct, the alleged constitutional violation was the result of the

municipality’s actions rather than a failure to train its employees. However, with respect,

this is a meaningless distinction. An allegation that an employee unconstitutionally

applied a facially constitutional policy is the logical equivalent of an allegation that the

municipality failed to adequately train its employees in how to constitutionally apply that

policy. In either case, the municipality is being held liable because of its failure to ensure

that its policy is applied constitutionally. Indeed, if the municipality appropriately trained

its employees as to the constitutional manner in which to apply the policy, the

municipality would indisputably not be liable if an employee nonetheless applied the

policy in an unconstitutional manner.7




7
  Recognizing that my view of the law of municipal liability is in accordance with a wide
range of jurisdictions, see note 4 of this opinion, the majority notes that “several other
federal appellate courts have not addressed the issue or have not found it necessary to
expand on Canton and Brown in the manner that is suggested by the concurrence.” Ante
at 24 n 12. But with the exception of Christensen v Park City Muni Corp, 554 F3d 1271,
1278-1280 (CA 10, 2009), all of the cases cited by the majority addressed situations in
which a plaintiff specifically alleged that the municipality was deliberately indifferent;
none of these cases addressed whether, in the absence of a showing of deliberate
indifference, a municipality may be held liable because of the unconstitutional
application of a facially lawful policy by municipal employees. See Cash v Co of Erie,


                                             11
                                            III

       Today, the majority holds (1) that “a policy or custom that authorizes municipal

employees to perform their duties in a particular manner represents a deliberate decision

of the municipality and an employee’s performance of his or her duties in the manner

authorized may be considered acts of the municipality,” ante at 12, and (2) that “if a

policy or custom authorizes the use of a specific tactic and a police officer acts in

accordance with that authorization, then the policy or custom is the cause in fact and the

proximate cause of a constitutional violation arising from the use of that tactic,” ante at

16. I concur in the judgment of the majority opinion insofar as it concludes that there is a

genuine issue of material fact concerning the existence of a municipal “policy or custom”

and whether that “policy or custom” caused the constitutional violations alleged.

Additionally, because plaintiffs do not allege deliberate indifference by the city of Grand

Rapids, I would specifically direct the Court of Appeals to decide on remand whether the

complained-of “policy or custom” was facially unconstitutional. Only by prevailing on

that issue can plaintiffs demonstrate that the municipality is actually liable for their




654 F3d 324, 332-339 (CA 2, 2011) (identifying sufficient evidence to support a jury
finding that a sheriff acted with deliberate indifference); Jenkins v Bartlett, 487 F3d 482,
492-493 (CA 7, 2007) (finding no genuine issue of material fact as to whether there was a
constitutional violation and as to whether the municipality was deliberately indifferent);
Young v Providence, 404 F3d 4, 26-31 (CA 1, 2005) (finding a genuine issue of material
fact as to whether the training program was deficient and whether the municipality was
deliberately indifferent); Daskalea v District of Columbia, 343 US App DC 261, 269; 227
F3d 433 (2000) (concluding that “the jury had more than sufficient evidence upon which
to base its finding of deliberate indifference”).



                                            12
alleged injuries.   In other words, only then will the connection between culpable

municipal conduct and harm be sufficiently firm to implicate Monell liability.8


                                                        Kurtis T. Wilder
                                                        Stephen J. Markman
                                                        Brian K. Zahra




8
  The majority insinuates that I am going further than necessary by addressing whether
plaintiffs must show that the policy or custom at issue was facially unconstitutional in
order to recover from defendant. See ante at 25 n 14. The fundamental issue in this case
is under what circumstances a municipality may be held liable for alleged constitutional
violations perpetrated by its employees while acting in accordance with a municipal
policy or custom. The majority opinion insinuates that if plaintiffs’ constitutional rights
were violated, their claims against the municipality may proceed, regardless of whether
the complained-of policy or custom was facially unconstitutional. For the reasons stated
in this opinion, I conclude that a municipality may only be held liable for violating an
individual’s constitutional rights as a result of executing a policy or custom of the
municipality if the policy or custom is facially unconstitutional or if the policy or custom
was enacted with deliberate indifference. This is a pure issue of law that is necessary to
the disposition of this case and was briefed by both parties. Accordingly, I believe it is
entirely appropriate to explain why I disagree with the majority’s insinuation and to
describe the analysis that the Court of Appeals should undertake on remand.



                                            13